 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDCOLORADORIVERFARMSandUNITED FRESH FRUIT & VEGETABLEWORKERS, LIU 78, CIO,PETITIONERH. TATOSIAN &COMPANY 1andUNITED FRESH FRUIT & VEGETABLEWORKERS,LIU 78,CIO, PETITIONEREATON FRUITCo.andUNITED FRESH FRUIT & VEGETABLE WORKERS,LIU 78,CIO, PETITIONERCALIFORNIA VEGETABLES AND/OR WILCO HONEY DEWSandUNITEDFRESH FRUIT & VEGETABLE WORKERS,LIU 78, CIO,PETITIONERWILCO PRODUCE Co.andUNITED FRESH FRUIT & VEGETABLE WORKERS,LIU 78, CIO, PETITIONERL. M. AZHIDARIAN 2andUNITEDFRESHFRUIT & VEGETABLE WORKERS,LIU 78, CIO,PETITIONER.Cases Nos. 201-RC-0O9, ,°L1-RC-9031,2,1-RC-0392, 21-RC-,0033, 21-RC-°2034, and 21-RC-4035.May-7691952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held onAugust 6, 1951, November 9, 1951, and, pursuant to an Order ofthe Board dated February 4,1952, reopening the record and remandingthe proceeding to the Regional Director of the Twenty-first Region forfurther hearing, on March 13, 1952, before Ben Grodsky, hearingofficer.The hearing officer's rulings made at the hearings are freefrom prejudicial error and are hereby affirmed.3Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.Each of the Employers is engaged in commerce within themeaning of the Act .4'The petition and other formal papers in Case 21-RC-2031 are amended to showthe correct name of the Employer.2The petitions and other formal papers were amended at the hearing to show the correctnames of the Employers in Cases Nos 21-RC-2032, 21-RC-2034, and 21-RC-2035.3The motion of Wilco Produce Company, concurred in by the Petitioner,to dismiss thepetition in Case No.21-RC-2033, on the ground that there is no such employer as Cali-fornia Vegetables and/or Wilco Honey Dews,is hereby granted.4Employer L. M. Azhidarian shipped 125 carloads of cantaloupes to points outside ofCalifornia in the fiscal year ending in July 1951.L.M. Azhidarian conceded,and we find,that the value of these shipments was in excess of$25,000.Although Employer H.Tatosian shipped 227 carloads of cantaloupes out of State from the same area and onthe same railroad as L. M. Azhidarian, there is no showing in the record of the value ofthese shipments.However,in view of our finding with respect to the smaller shipmentsof L. M.Azhidarian,we find that H. Tatosian has shipped out of State.cantaloupes valuedin excess of $25,000;accordingly,we find that Employer H. Tatosian is engaged in com-merce within the meaning of the Act.Stanislaus Implement and Hardware Company,Limited,91 NLRB 618.99 NLRB No. 41. COLORADO RIVER FARMS1612.The labor organization involved claims to represent certain em-ployees of the Employers.3.The Petitioner seeks to represent the packing shed workers ofthe several Employers in this proceeding.Employers Wilco ProduceCo. and Eaton Fruit Co. contend that these workers are "agriculturallaborers" and not "employees" within the meaning of Section 2 (3)of the Act, and that therefore the Board has no jurisdiction oversuch workers.Each Employer operates one or more sheds in the vicinity of Blythe,California, for the packing of several of the following types ofproduce : Lettuce, melons, cantaloupes, honeydews, and cauliflower.There are two general packing seasons.Lettuce is packed in Novem-ber, December, and January, and melons are packed in late May andJune.An example of a typical operation is found in the packing oflettuce.Lettuce is trucked into a shed in baskets which are rolled intothe shed by receivers.The baskets are set up on a hydraulic lift.The lettuce is trimmed and then packed into a crate.After a crateispacked, it is placed on a moving belt and on this belt the cratepasses through a washer. Ice is put on the top layer of lettuce, paperis laid over the ice, the crate is lidded, labeled, and checked.Thecrate is then placed on a turntable outside of the shed and loadedon cars.After the crate is loaded, ice is blown over the crate by meansof an ice blower.The particular facts affecting the operations of individual Employ-ers are discussed below.Eaton Fruit Co.The shed and the packing equipment of this Em-ployer represents an investment of $20,000.All the produce packedis grown on leased land approximately 31/2 miles from the packingshed, to which it is afterward hauled by truck. In the shed are em-ployed an average of 145 employees, about 30 percent of whom alsoworks on the Employer's farm when not engaged in packing shedoperations.However, the bulk of the shed workers are recruited fromamong migratory workers who travel with the crop.Furthermore, allpacking shed employees are paid in accordance with wage scales estab-lished for packing operations rather than at farm labor rates.Al-though both farm laborers and shed workers are carried on a masterpayroll, this payroll is subdivided into a separate listing for eachgroup.Farm laborers are separately hired and fired, and have sepa-rate supervision from shed workers.Wilco Produce Co.This Employer has invested at least $21,000 inpacking equipment and in 2 packing sheds, one of which it owns andone of which it leases.Produce packed in these sheds is grown onleased farm lands which are located an average of 9 miles in distancefrom the sheds.The farming and packing operations require ap-proximately 260 farm hands and 140 packing shed employees, re- 162DECISIONSOF NATIONALLABOR RELATIONS BOARDspectively.With the exception of 3 employees who may work insheds and on farms the same day, there is no interchange between thegroup of farm laborers and packing shed employees.About 60 per-cent of the packing shed employees is recruited from the ranks ofmigratory workers.Although farm laborers and packing shed em-ployees are carriedon a masterpayroll, they are separatelysupervised.H. Tatosian & Company:This Employer operates two sheds, onefor melons and cantaloupes and the other for lettuce and honeydews.Both sheds are leased. It owns machinery in the melon shed with areplacement value of $25,000, and a press or lidding machine in thelettuce shed valued at approximately $4,000.This Employer, whogrows melons and vegetables on leased land within a radius of 8 or 9miles of Blythe, packs only its own products, except for a smallamount of packing for neighbors.This amount does not exceed 10percent of the total amount of produce packed.During the lettuce packing season, the Employer employs 45 peoplein the shed.During the melon season 20 people are employed butduring a 2-week peak in this season, the number increases to 50 or 60employees.Although some workers are recruited from persons liv=ing in the Blythe area, the majority is drawn from among migratoryworkers.Packing shed employees receive substantially the same rateof pay as other packing shed employees in the area.There is noappreciable interchange between packing shed employees and farmlaborers; and each group is carried on a separate payroll.Colorado River Farms:This Employer cultivates approximately800 acres, and its farm and shed operations are similar to those ofEmployer H. Tatosian & Company.However, Employer ColoradoRiver Farms operates only one shed, which, together with packingmachinery, is valued at $125,000.L. M. Azhidarian Company: -The operations of thisEmployer arealmost identical to those of Employer H. Tatosian & Company; ac-cordingly, no further discussion is required for this Employer.Thus each of the Employers herein maintain plants in which thereis a substantial investment in building and equipment, and in whichthey conduct extensive packing operations.Employees in these pack-ing sheds are separately supervised from farm laborers.The bulkof each labor force employed in these packing sheds performs nofunctions in connection with the planting, cultivating, or harvestingof their Employer's crops, and are paid in accordance with the wagescales paid by other packers in the area to their packing shed em-ployees.For these and other reasons more fully set forth inImperialGarden Growers,5we are of the opinion that the packing sheds of5 91 NLRB 1034.See alsoArena Norton, Inc., at at,93 NLRB 375;D'Arrsgo Bros. Co.of California,93 NLRB 827;Comer Produce Co., et at,95 NLRB 542;J. J. Crosetti Co.,98 NLRB No.42; Interpretative Bulletin No.14—par. 10, 1949 WIIM 35. 351. REHRIG-PACIFIC COMPANY163Employers Eaton Fruit Co., Wilco Produce Co., H. Tatosian & Com-pany, Colorado River Farms, and L.M. Azhidarian Company, respec-tively, are operated as separate commercial enterprises and not merelyas incidents to or in conjunction with the farming operations of thoseEmployers.Accordingly we find that the employees in the packingsheds of each of these Employers are "employees" within the meaningof the Act.We find that a question affecting commerce exists concerning therepresentation of employees of each of these Employers within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find that all packing shed employees of each of the severalEmployers set forth above in packing sheds of these Employers inthe vicinity of Blythe, California, excluding clerical employees,guards, and supervisors as defined in the Act, constitute separate unitsappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.5.In accordance with our usual practice in seasonal operations ofthis kind, we shall direct that separate elections be held at or aboutthe next approximate seasonal peak 6 on a date to be determined bythe Regional Director, among the employees in the several appropriateunits who are employed during the payroll period immediately pre-ceding the date of issuance of the notices of election by the RegionalDirector.'[Text of Direction of Election omitted from publication in thisvolume.]°This appears to occur in the latter part of May and June, during'the melon pack.°See footnote 5,supra.MURIELH. REHRIG,D/B/AREHRIG-PACIFIC COMPANY 1andUNITEDBROTHERHOOD OF CARPENTERS AND, JOINERS,, OF 'AMERICA, WOOD-WORKERS LOCAL530, AFL.Case No.21-CA-1053.May19,1952Decision and OrderOn October 12, 1951, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged 'in and was engaging in certain unfair laborpractices in violation of Section 8 (a) (1), 8 (a) (2), and 8 (a) (5) of1The Respondent is designated in the complaint and other pleadings as Rehrig-PacificCompany.The record, however, shows Muriel H. Rehrig, an individual doingbusiness asRehrig-Pacific Company, to be the Respondent hereinWe have so amended all the'formalpapers.99 NLRB No 34.